Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/390381, filed on 07/30/2021. Claims 1-20 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sprocket in claim 13 and the terminal in claim 15 and a tractor brake mechanism in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-12, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication No. 2002/0100645 to Bloch (henceforth referred to as Bloch).
Regarding claims 1, 9-12, 15, 17-19, Bloch discloses a force application assembly (i.e. Fig. 2) provided for applying a force to an elevator car (i.e. Fig. 1, ref. 2) when the elevator car and a counterweight (i.e. Fig. 1, ref. 4) are in a balanced state, the force application assembly comprising: 
a first attachment portion (i.e. Fig. 2, ref. 29, 28), which is configured to be removably attached to an elevator hoistway (i.e. Fig. 2, ref. 20); 
a second attachment portion (i.e. Fig. 2, ref. 27, 26), one end of which is removably fixed relative to the elevator car or the counterweight (i.e. indirectly connected via ref. 19), and which is configured to be at least partially elastic (i.e. Fig. 4, ref. 26 is a cable and cables can be considered partially elastic as they are not hard structures and can be slightly stretch and reverted); 
an actuation portion (i.e. Fig. 2, ref. 25) connected between the first attachment portion and the second attachment portion, wherein the first attachment portion is configured to be fixed relative to the actuation portion, and the second attachment portion is configured to be movable relative to the actuation portion; and 
an operation portion (i.e. Fig. 2, ref. 30, 25), which is associated with the actuation portion and is operably to move the second attachment portion away from or close to the actuation portion; 
wherein the actuation portion applies a force to the second attachment portion, and the force is stored as elastic potential energy (i.e. Fig. 4, ref. 40 are springs with potential energy) in the second attachment portion before the balanced state of the elevator car and the counterweight is broken. 
Wherein the first attachment be removably attached to a fixing portion (i.e. Fig. 2, ref. 29) disposed in the elevator hoistway.
Wherein the fixing portion is disposed in one or more of the following positions: the bottom of the elevator hoistway or any side wall of the elevator hoistway (i.e. Fig. 2, ref. 29 in this case is at the bottom of the hoistway).
Wherein the second attachment portion comprises an elastic first part (i.e. Fig. 4, ref. 26) and a rigid second part (i.e. Fig. 4, ref. 27), and the first part and the second part are connected together end to end in sequence. 
Wherein the first part comprises one or more of the following devices: a compression spring, a torsion spring, a tension spring, and an elastic piece (i.e. Fig. 4, ref. 26 is a cable and cables can be considered an elastic piece as it is not a hard structure and can be slightly stretch and reverted). 
Wherein the actuation portion is configured to convert an action of the operation portion into a pushing force or a pulling force (i.e. paragraph 0022: “driven by means of crank 30… the traction cable 26 is guided”) applied to the second attachment portion in the length direction of the second attachment portion.  
Wherein the actuation portion comprises one or more of the following devices: a reversible chain mechanism, a pulley block, a lever mechanism (i.e. Fig. 4, ref. 30), and a gear mechanism (i.e. Fig. 4, ref. 34). 
Wherein the reversible chain mechanism comprises a hand chain block (i.e. Fig. 4, ref. 25). 
Wherein the operation portion comprises one or more of the following devices: a chain, a rope, and a rod (i.e. Fig. 4, ref. 30).
Wherein the actuation portion comprises an actuator (i.e. Fig. 4, ref. 30, 34) for applying a force to the second attachment portion, and the operation portion comprises a terminal (i.e. Fig. 5, ref. 39) for operating the actuator. 
An elevator (i.e. Fig. 1) comprising the force application assembly according to claim 1. 
A method of elevator rescue (i.e. Title), which is used to change the position of an elevator car (i.e. Fig. 1, ref. 2) when the elevator car and a counterweight (i.e. Fig. 1, ref. 4) are in a balanced state, the method comprising the following steps: 
fixing the first attachment portion (i.e. Fig. 2, ref. 29, 28) of the force application assembly according to claim 1 relative to an elevator hoistway (i.e. Fig. 1, ref. 20); 
fixing one end of the second attachment portion relative to the elevator car or the counterweight (i.e. via ref. 19);
applying a force to the second attachment portion through the actuation portion, so that the force is stored as elastic potential energy in the second attachment portion before the balanced state of the elevator car and the counterweight is broken; and 
changing the position of the elevator car by using the elastic potential energy (i.e. Fig. 2, ref. 31 and Fig. 4, ref. 40 are springs with potential energy) stored in the second attachment portion before the balanced state of the elevator car and the counterweight is broken; and 
changing the position of the elevator car by using the elastic potential energy stored in the second attachment portion (i.e. paragraph 0022). 
Wherein in the step of changing the position of the elevator car, the elastic potential energy is used to break the balanced force state of the elevator car by releasing an elevator brake device (i.e. Fig. 4, ref. 36). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0100645 to Bloch in view of KR 20-0300374 to Huang (henceforth referred to as Huang).
Regarding claims 2-3, Bloch does not specifically teach the first attachment portion comprising a hook. However, hooks used to anchor removable, manual drives are common. For example, Huang teaches a pull device (i.e. Fig. 2, ref. 60) for manually lifting a counterweight comprising a first attachment portion with a hook (i.e. Fig. 2, ref. 62) so as to be removably attached to a fixing portion (i.e. Fig. 2, ref. 52) disposed in an elevator hoistway (i.e. Fig. 1, ref. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hook as taught in Huang in the first attachment portion as taught in Bloch to easily and removably attach the first attachment portion to the hoistway and there would be reasonable expectation of success. 

Claim(s) 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0100645 to Bloch in view of CN 107986134 to Yang et al (henceforth referred to as Yang). 
Regarding claims 4-6 and 8, Block does not specifically teach a compensation chain. However, Yang also teaches a force application assembly (i.e. Fig. 3) provided for applying a force to an elevator car (i.e. Fig. 1, ref. 2) when the elevator car and counterweight (i.e. Fig. 1, ref. 1) are in a balanced state comprising an attachment portion (i.e. F3, ref. 14), and actuation portion (i.e. Fig. 3, ref. 11) and an operation portion (i.e. Fig. 3, ref. 18) to operably move the attachment portion toward or away from the operation portion wherein the attachment portion is removably attached to  and positioned under a compensation chain (i.e. Fig. 1, ref. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the attachment portion to a compensation chain as taught in Yang in the force application assembly as taught in Bloch when there is a compensation chain present in an elevator system to directly move the elevator car or counterweight to rescue passengers and there would have been reasonable expectation of success.  

Allowable Subject Matter
Claims 7, 13-14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2001-097648 to Minamino teaches a force application assembly in a passenger rescue; 
CN 110104527 to Zhang et al teaches a force application assembly in a passenger rescue;
EP 1 142 813 to Bammert teaches a force application assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654